Citation Nr: 1432592	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative left patella-femoral pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran had service from 1973 to 1993 in the Missouri Air National Guard, when she retired with more than 20 years of service.  The Veteran has been granted service connection for a left knee disability incurred during her final enlistment, and her status as a Veteran has been established. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran's increased rating claim was remanded by the Board in April 2012, June 2013, and October 2013 for additional development.

In a May 2014 rating decision, the Veteran was awarded a separate 10 percent rating for instability of the left knee and a separate noncompensable rating for surgical scars of the left knee both effective December 16, 2008, the date the Veteran filed her claim for an increased rating.  The Veteran has not expressed disagreement with the rating assigned for the scars and as such the Board will not address this issue.  The Board will address the rating assigned for instability as this rating is intertwined with the rating for post-operative left patella-femoral pain syndrome.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's post-operative left patella-femoral pain syndrome was manifested by full extension and flexion limited to no less than 80 degrees.  

2.  There is no evidence of moderate lateral instability of the left knee at any time during the appeal period at issue.  



CONCLUSIONS OF LAW

1.  During the entire appeal period at issue, the criteria for a rating in excess of 20 percent for post-operative left patella-femoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).
 
2.  During the entire appeal period at issue, the criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims decided herein with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2009, April 2012, and March 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that her service-connected left knee disability warrants increased ratings.  

At a February 2009 VA examination, the Veteran reported an increase of her left knee symptomatology.  She endorsed pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  She stated that she had flare-ups of left knee symptomatology twice per week.  Range of motion testing of the left knee revealed 0 degrees of extension to 140 degrees of flexion.  She experienced pain, weakness, and tenderness with range of motion and she had edema of the left knee.  There was no additional limitation of motion after five repetitions of range of motion.  There was mild varus and valgus laxity of the left knee.  X-rays did not reveal evidence of arthritis or degenerative changes.  The examiner indicated that the Veteran's left knee disability made it difficult for the Veteran to participate in her work activities in a copy shop in any duties that required carrying objects weighing more than twenty pounds, in particular up and down stairs; prolonged sitting or standing; or bending or squatting.

A July 2009 magnetic resonance imaging (MRI) of the left knee performed at VA revealed mild chondrosis in the lateral compartment of the left knee. 

At a February 2011 VA examination, the Veteran endorsed weakness and stiffness with occasional swelling and no deformity, instability, giving way, effusion, episodes of dislocation, or subluxation.  Physical evaluation revealed no objective evidence of edema, effusion, instability, tenderness, weakness, heat, abnormal movement, guarding of movement, deformity, malalignment, or drainage.  Range of motion testing revealed 0 degrees of extension and 120 degrees of flexion.  There was no additional loss of joint function with repetitive use due to pain, weakness, fatigue, lack of endurance, or incoordination with repetitive movements.  There was no ankylosis present.  X-rays of the left knee revealed no evidence of fracture, dislocation, arthritic change, or other bone abnormality.  The Veteran reported that her knee affects her job occasionally.  

At an August 2012 VA examination, the examiner reviewed the Veteran's relevant medical history and claims file.  The Veteran reported that she had pain in her knee and occasional locking of the knee.  Physical examination revealed that the Veteran ambulated with no limp but complained of pain and there was normal alignment of the knee while standing.  Range of motion testing revealed extension to 0 degrees and flexion to 120 degrees with report of pain at 100 degrees.  There was no change in motion after repetition.  There was pain, fatigability, weakness, and lack of endurance but no incoordination.  There was slight patellofemoral crepitus palpated during passive flexion and extension of the knees bilaterally.  The examiner indicated that the patella tracked normally and did not subluxate.  There was no varus or valgus ligament laxity.  The examiner noted that the Veteran's symptoms did not suggest meniscal pathology but rather pain as a result of patellofemoral syndrome.  

An April 2013 MRI of the left knee performed at VA revealed evidence of arthritis and possible bone contusion of the patella with signal change and no meniscal tears.  The records from VA indicate that the Veteran was seen for pain and popping of the left knee in November 2013 and was noted to have good range of motion and good stability of the left knee with some pain on palpation of the retropatellar bursa.  

At a March 2014 VA examination, the examiner reviewed the Veteran's claims file and noted the relevant medical history with regard to the left knee.  The Veteran reported that her knee bruises easily if she kneels.  She reported daily swelling of the knee and occasional locking of the knee.  She stated that she had pain with prolonged sitting or standing.  Physical examination of the left knee revealed normal alignment and flexion to 80 degrees with complaints of pain.  Extension was noted to be full and there was no change in motion with repetition.  There was evidence of pain, weakness, fatigability, and lack of endurance after repetition of motion.  There was no varus and valgus laxity and patella tracking was normal with no subluxation and no hypermobility.  There was no patellofemoral crepitus.  The examiner assessed the Veteran with patellofemoral arthritis of the left knee.    

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  However, while the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, they are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259 (1995).

The Veteran's post-operative left patella-femoral pain syndrome has been rated as 20 percent disabling under Diagnostic Codes 5010-5257.  38 C.F.R. § 4.71.

The Veteran was also awarded a 10 percent rating for left knee instability under Diagnostic Codes 5003-5257.  38 C.F.R. § 4.71.

The Board notes that normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).     Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997);  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Board will address whether a higher rating is warranted under any of the Diagnostic Codes relating to rating knee disabilities from Diagnostic Code 5256 through 5263.  38 C.F.R. § 4.71a (2013).

Diagnostic Code 5010 pertains to arthritis due to trauma and indicates that the disability should be rated under Diagnostic Code 5003 (degenerative arthritis) which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

The knee is a major joint.  38 C.F.R. § 4.45(f) (2013).

The x-ray/MRI evidence of record does not show a diagnosis of arthritis of the left knee until April 2013.  In the absence of involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes, the Board finds that a rating of 20 percent, based on x-ray findings under Diagnostic Code 5003, is not warranted for the left knee.  

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2013).  The evidence of record does not establish that the Veteran's left knee disability was manifested by recurrent subluxation at any time.  With regard to lateral instability, while the February 2009 VA examiner reported mild varus and valgus instability, lateral instability was not found on any subsequent examinations.  Consequently, there is no evidence of moderate lateral instability at any time during the pendency of the appeal.  

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a 0 percent rating; a 10 percent rating requires that extension be limited to 10 degrees; a 20 percent rating requires that extension be limited to 15 degrees; a 30 percent rating requires that extension is limited to 20 degrees; a 40 percent rating requires that extension be limited to 30 degrees; and a 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  In this case, the Board finds that the evidence of record does not reflect evidence of any limitation of extension during the relevant appeal period.  The Veteran had extension of 0 degrees at the VA examinations in February 2009, February 2011, August 2012, and March 2014, which does not warrant a compensable rating under Diagnostic Code 5261 for the left knee.  Consequently, the Board finds that the Veteran's left knee disability does not warrant any higher rating for limitation of extension.  As noted above, an increased rating in the absence of limitation of motion and with x-ray evidence of arthritis is also not warranted.

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  In this case, there is evidence of some limitation of motion in flexion.  However, flexion was limited to no less than 80 degrees during the entire appeal period at issue, which does not warrant a compensable rating under Diagnostic Code 5260 for the left knee.  Consequently, an increased rating is not warranted under Diagnostic Code 5260.  

The Board has considered the Veteran's complaints of pain causing functional loss in determining the rating, but finds that any additional loss caused by pain or other factors does not cause the disability to warrant a rating higher than the 20 percent rating already assigned for left patella-femoral pain syndrome.  38 C.F.R. §§ 4.40, 4.45 (2013).  The VA examiners considered the point at which there was pain on range of motion and also reported whether there was additional pain with repetitions of motion.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's left knee disabilities are not manifested by any of the disabilities or symptoms associated with those diagnostic codes. 

In sum, the Veteran's left knee disabilities do not warrant any higher ratings under any of the Diagnostic Codes pertaining to disabilities of the knee.  

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected left knee disability is not adequately contemplated by the available schedular ratings or that the disability presents an exceptional or unusual picture with such related factors as marked interfere with employment or frequent periods of hospitalization.  Higher schedular ratings are assigned for greater limitation of flexion and extension, which have not been demonstrated.  Higher ratings for recurrent subluxation or lateral instability are also assignable under the schedule, but the Veteran's knee disability has not resulted in such.  None of the examiners of record have indicated that the Veteran's service-connected left knee disability markedly interfered with her employment.  The Board acknowledges that one of the VA examiners reported that the left knee made it difficult for the Veteran to participate in certain work duties.  However, none of the examiners of record concluded that the left knee disabilities resulted in marked interference with employment.  Moreover, the service-connected left knee disabilities have not required frequent periods of hospitalization.  The Board concludes that the manifestations of the Veteran's left knee disability are not exceptional and the schedular evaluations inadequate.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to a rating in excess of 20 percent for post-operative left patella-femoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left knee instability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


